PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Idrobo, Louis
Application No. 16/034,336
Filed: 12 Jul 2018
For: Automated Anti Health Insurance Fraud and Abuse Methods and System

:
:
:	DECISION ON PETITION
:
:
:
The above-identified application has been directed to the Office of Petitions for consideration of the petition under 37 CFR 1.137(a) filed July 27, 2021.

The petition is DISMISSED WITHOUT PREJUDICE.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181.” This is not a final agency decision.

In accordance with 37 CFR 1.33(b), “[a]mendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by:
(1) A patent practitioner of record; (2) A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or (3) The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.”

The instant communication is not properly signed in accordance with 37 CFR 1.33(b) as the communication is not signed. Accordingly, a response on the merits of the instant communication is not forthcoming.

Any request for reconsideration of this decision must be accompanied by a properly executed petition.

Petitioner is reminded as a courtesy that a grantable petition under 37 CFR 1.137(a) requires:

(1) the required reply, unless previously filed; (2) required the petition fee; (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). Where there is a question as to whether either the See, MPEP 711.03(c)(II)(C) and (D).

Further correspondence with respect to this matter should be addressed as follows:

By Mail:		Mail Stop PETITION
			Commissioner for Patents
			Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		U. S. Patent and Trademark Office
	Customer Service Window, Mail Stop Petitions 
Randolph Building
401 Dulany Street
Alexandria, VA  22314

The centralized facsimile number is (571) 273-8300.

Via EFS-Web

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions